Citation Nr: 0006138	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The appellant served from November 1990 until he was relieved 
from "ADT" (active duty for training) in April 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from August 1996 and December 1996 rating decisions by 
the Roanoke, Virginia RO.  This case was before the Board in 
July 1998 when it was remanded for additional development.


REMAND

The appellant contends that his service-connected left knee 
disability is more disabling than reflected in the current 10 
percent evaluation.

In the July 1998 Remand, the Board directed the RO to 
schedule the appellant for a special VA orthopedic 
examination in order to ascertain the nature and severity of 
his left knee disability.  Range of motion studies were to be 
performed.  The examiner was to determine whether the left 
knee exhibits weakened movement, excess fatigability, or 
incoordination attributable to the service connected 
disability; and, if feasible, these determinations were to be 
expressed in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  Finally, the examiner was 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the left 
knee is used repeatedly over a period of time.  These 
determinations, if feasible, were to be portrayed in terms of 
the degree of additional range of motion loss due to pain on 
use or during flare-ups.

A VA examination of the left knee was conducted in March 
1999; however, the examiner did not render all the requested 
opinions.  The March 1999 VA examination report notes the 
appellant's complaints of left knee pain and swelling.  
Active range of motion was 20 to 130 degrees; passive range 
of motion was from 10 degrees shy of full extension to 135 
degrees of flexion.  The examiner noted that there was no 
swelling or instability in the left knee.  The examiner also 
noted that the appellant wears a knee brace.  In a July 1999 
addendum to the examination report, the examiner stated that 
range of motion would decrease "possibly 10 degrees 
additionally with an acute flareup."  The examiner, however, 
did not indicate whether the left knee exhibited weakened 
movement, excess fatigability, or incoordination.  Likewise, 
the examiner did not indicate whether it was feasible to 
express findings of weakened movement, excess fatigability, 
or incoordination in terms of the degree of additional range 
of motion loss.  In accordance with the guidance provided in 
DeLuca, these additional findings, or the absence of these 
symptoms, is an essential part of rating the disability at 
issue.  The appellant should be afforded another orthopedic 
examination in order to comply with the dictates of the Board 
Remand.

In addition, the July 1998 Remand directed the RO to 
adjudicate whether referral of the appellant's claim for an 
increased rating for his service-connected left knee 
disability warranted referral to the appropriate VA officials 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).  The September 1999 Supplemental Statement 
of the Case does not reflect that the RO considered this 
issue.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the July 1998 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The appellant should be scheduled for 
a VA orthopedic examination in order to 
ascertain the nature and severity of his 
left knee disability.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present in the left knee.  
Determinations on pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the left knee is used repeatedly 
over a period of time.  These 
determinations should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.  All indicated 
tests and x-ray examinations should be 
conducted.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review.

2.  The RO should then review the 
appellant's claim and determine whether 
the report of examination requested above 
complies with the dictates of this 
Remand.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the appellant's 
claim, to include consideration of 
whether it would be proper to refer the 
case to the appropriate VA officials for 
consideration of entitlement to an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).  Should submission 
under § 3.321(b) be deemed unwarranted, 
the reasons for this decision should be 
set forth in detail.  If the decision 
remains adverse to the appellant, he and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



